Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 12, 2022 is acknowledged. Examiner has acknowledged that the subject matter of groups I and II would not require an undue burdensome search, and therefore all claims 1-20 will be further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0258526 to Lang.
As to Claim 1, Lang discloses a registration device having a registration coordinate system [0004]. The registration device comprises a plurality of registration markers [0399, 0412] for being analyzed in images captured by a camera of a head-mounted display operable in a HMD coordinate system [0399, 0411], to determine a pose of the HMD coordinate system relative to the registration coordinate system [0421], and a plurality of tracking markers [0414-0415] for being detected by one or more position sensors of a surgical navigation localizer having a localizer coordinate system [0420-0421], to determine a pose of the registration coordinate system relative to a localizer coordinate system, 
As to Claim 2, Lang discloses a registration device wherein the plurality of registration markers comprises three or more registration markers [0412].
As to Claim 3, Lang discloses a registration device wherein the plurality of tracking markers comprises three or more tracking markers [0414-0415].
As to Claim 4, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by an electromagnetic tracking modality [0415].
As to Claim 5, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by an optical localizer [0415].
As to Claim 6, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by a camera of the localizer [0411-0412].
As to Claim 7, Lang discloses a registration device wherein the tracking markers are passive tracking markers reflecting light [0415, 1267].
As to Claim 8, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a known pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
As to Claim 9, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a unique pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
As to Claim 10, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a known, unique pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
Claim 11, Lang discloses a registration device wherein the plurality of registration markers comprises printed markers [0412, 0415, 0419-0420].
As to Claim 12, Lang discloses a registration device wherein each of the printed markers have unique patterns [0412, 0415, 0419-0420].
As to Claim 13, Lang discloses a registration device wherein the plurality of registration markers is for being analyzed in the images captured by the camera of the head-mounted display and for being detected by a depth sensor of the head-mounted display, to determine the pose of the HMD coordinate system relative to the registration coordinate system [0253-0254]. 
As to Claim 14, Lang discloses a surgical navigation system [0004]. The system comprises: a head-mounted display operable in a HMD coordinate system [0399, 0411], the head- mounted display comprising a camera for capturing images [0399], a surgical navigation localizer having a localizer coordinate system [0420-0421], the localizer comprising one or more position sensors [0420-0421], and a registration device [0399] having a registration coordinate system and having a plurality of registration markers [0399, 0412] for being analyzed in images captured by the camera of the head- mounted display to determine a pose of the HMD coordinate system relative to the registration coordinate system [0421-0422]. The registration device further comprises a plurality of tracking markers [0414-0415] for being detected by the one or more position sensors of the localizer to determine a pose of the registration coordinate system relative to the localizer coordinate system [0420-0421], wherein positions of the registration markers are known with respect to positions of the tracking markers in the registration coordinate system [0421-0422]. 
As to Claim 15, Lang discloses a surgical navigation system further comprising at least one controller configured to register the HMD coordinate system and the localizer coordinate system using the registration device [0399].
Claim 16, Lang discloses a surgical navigation system wherein the HMD coordinate system comprises a local coordinate system of the head-mounted display [0399, 0405, 0410].
As to Claim 17, Lang discloses a method of registering a HMD coordinate system of a head-mounted display and a localizer coordinate system of a surgical navigation localizer [0004]. The method comprising capturing, by a camera comprised in the head-mounted display [0399-0411], at least one image of a registration device having a registration coordinate system [0421], wherein the registration device comprises a plurality of registration markers [0399, 0412], analyzing the plurality of registration markers in the at least one image to determine a pose of the HMD coordinate system relative to the registration coordinate system [0421], detecting, by one or more position sensors comprised in the localizer [0421-0422], a plurality of tracking markers comprised in the registration device, to determine a pose of the registration coordinate system relative to the localizer coordinate system [0421-0422], and registering the HMD coordinate system and the localizer coordinate system using the registration device [0399, 0412], wherein positions of the registration markers are known with respect to positions of the tracking markers in the registration coordinate system [0421-0422].
As to Claim 18, Lang discloses a method wherein the step of registering the HMD coordinate system and the localizer coordinate system is performed in response to a user directing the head-mounted display toward the registration markers so that the registration markers are within the at least one image captured by the camera and in response to the one or more position sensors detecting the tracking markers [0399-0400].
As to Claim 19, Lang discloses a method wherein the step of capturing the at least one image and the step of detecting the plurality of tracking markers are performed at different points in time [0399-0400].  
Claim 20, Lang discloses a method wherein the pose of the HMD coordinate system relative to the registration coordinate system is determined further based on data of a depth sensor comprised in the head-mounted display [0253-0254].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775